Citation Nr: 1508194	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due the service-connected type II diabetes mellitus.

2. Entitlement to an initial compensable evaluation for hypertension.

3. Entitlement to automobile and adaptive equipment or adaptive equipment only.

4. Entitlement to an initial evaluation in excess of 20 percent for the service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that a November 2009 rating decision granted service connection for type II diabetes mellitus and assigned a 20 percent evaluation.  The Veteran filed a Notice of Disagreement with the initial evaluation for his service-connected type II diabetes mellitus in May 2010.  An October 2010 rating decision confirmed and continued the evaluation.  And October 2012 Statement of the Case (SOC) did not address the Veteran's appeal of the initial evaluation for his service-connected type II diabetes mellitus.  Although there is no SOC on this issue, the Veteran filed a VA Form 9 dated November 2012 listing type II diabetes mellitus as an issue on appeal.  When there has been an initial RO adjudication of a claim and a timely Notice of Disagreement has been filed (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to receive a fully responsive Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

VA examinations in May 2009 and August 2010 note that the Veteran was initially diagnosed with peripheral neuropathy of the lower extremities; however, this diagnosis was changed to reflect the presence of paraplegia resulting from a 2006 T9-T10 arterio-venous malformation and subsequent surgery.  The records of the private surgery in 2006 are not of record and thus have not been reviewed by the examiners.

In a November 2012 statement, the Veteran alleges that his hypertension had increased in severity. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should issue a SOC addressing the Veteran's claim of entitlement to an initial evaluation in excess of 20 percent for the service-connected type II diabetes mellitus.

2. The AOJ should take all indicated action in order to obtain copies of the records relating to the period of time prior to the Veteran's diagnosis of an arterio-venous malformation and subsequent surgery in 2006, including but not limited to initial treatment in December 2005 and any follow up treatment.  These records should be attached to the Veteran's claim file.

3. The AOJ should take all indicated action in order to obtain copies of all VA treatment records dated since May 2012.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

4.  Then the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and current severity of the service-connected hypertension.  

5.  Then the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any peripheral neuropathy of the lower extremities.  

The Veteran's claims folder must be made available to the examiner.  After reviewing the entire record, the examiner should address the 2006 private surgery records, the May 2009, August 2010, and September 2010 VA examination reports and provide the following opinions:

(a) State whether it is at least as likely as not (50 percent or greater probability) that claimed any peripheral neuropathy of the lower extremities was caused by the service-connected type II diabetes mellitus.

(b) State whether it is at least as likely as not (50 percent or greater probability) that any peripheral neuropathy of the lower extremities was aggravated beyond the normal progression of the disease by the Veteran's service-connected type II diabetes mellitus.

A clear explanation based on the specific facts of this case and any relevant medical principles must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




